DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/046422 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the structure of the sheet material of instant claims 1-5, the metal mesh of instant claims 6-9, and the wiring substrates of instant claims 10 and 11 would have been rendered obvious in view of the sheet material of claims 1-4, the method of manufacturing a sheet material of claims 5 and 6, and the metal meshes of claims 7-9 of claims of copending Application No. 16/046422.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rough surface” in claims 4, 7, and 9 is a relative term which renders the claims indefinite. The term “rough surface” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, one of ordinary skill in the art at the time of invention would not have understood the degree of roughness the main surface of the second electroless plating film must possess.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (JP 2016-221971).
Regarding claim 1, Ono teaches a laminated thin film (i.e.,  sheet material) comprising a hard coat layer (i.e., resin layer) (10) comprising a binder and a plurality of catalyst particles (11); an adhesion layer and functional layer (i.e., electroless plating film) provided on the side of one main surface of the resin layer and comprising an adhesion layer (12) comprising membranes formed at the particle exposed surface of the hard coat layer (i.e. first electroless plating films) (12) and a stratum functionale (i.e., second electroless plating film) (20); and, wherein at least some of the plurality of catalyst particles respectively have exposure surfaces exposed from the one main surface of the resin layer, and the plurality of exposure surfaces are scattered on the one main surface of the resin layer, the first electroless plating films are provided on the one main surface of the resin layer to respectively surround the plurality of exposure surfaces of the catalyst particles, and the second electroless plating film is provided to cover the first electroless plating films, and a main surface, on the side of the first electroless plating films, of the second electroless plating film forms concave portions, respectively, along surfaces of the first electroless plating films (abstract, para 12-15, 22, 23, 27, 29, 31; fig 2)
Ono suggests the use of a base material (30) provided on the side of the other main surface of the resin layer in another embodiment (para 31, fig 3), so it would have been obvious to one of ordinary skill in the art at the time of invention to attach a base film to the previously suggested embodiment of Ono (fig 2) as a matter of design choice suggested by the prior art.
Regarding claims 2 and 3, Ono suggests the membranes of the adhesive layer (12) formed on the particles comprise the shape of a semi-circle (i.e., have a diameter) (fig 2). Furthermore, One teaches adjusting the thickness of the adhesive layer, and therein the thickness of the membranes formed on the particles (i.e., an average value of respective longest diameters of the first electroless plating films when the one main surface of the resin layer is viewed in a planar view from the side of the electroless plating film and an area ratio of the first electroless plating films to the one main surface of the resin layer when the one main surface is viewed in a planar view from the side of the electroless plating film) per the requirements of the stratum functionale layer, so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the thickness of the adhesive layer and therein the diameter or thickness of the membranes formed on the particles and the area ratio of the first electroless plating films to the one main surface of the resin layer to optimize the ability of the adhesive layer to meet the requirements of the stratum functionale.  
Regarding claim 4, Ono suggests the stratum functionale layer may be an optical layer, and one of ordinary skill in the art at the time of invention would have known that by adjusting the roughness of a layer its optical properties (e.g., reflection of light) may be adjusted or optimized, so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the roughness of the stratum functionale layer to optimize its optical properties.
Regarding claim 5, Ono suggests the base material may be PET (para 32) which would have suggested or rendered obvious that of a transparent base material to one of ordinary skill in the art at the time of invention.
Regarding claims 6 and 8, Ono teaches a laminated thin film (i.e.,  metal mesh) comprising a hard coat layer (i.e., resin layer) (10) comprising a binder and a plurality of catalyst particles (11); an adhesion layer and functional layer (i.e., electroless plating film) provided to form a pattern on the side of one main surface of the resin layer and comprising an adhesion layer (12) comprised of membranes formed at the particle exposed surface of the hard coat layer (i.e. first electroless plating films) and a stratum functionale (i.e., second electroless plating film) (20); and a base material provided on the side of the other main surface of the resin layer, wherein at least some of the plurality of catalyst particles respectively have exposure surfaces exposed from the one main surface of the resin layer, and the plurality of exposure surfaces are scattered on the one main surface of the resin layer, the first electroless plating films are provided on the one main surface of the resin layer to respectively surround the plurality of exposure surfaces of the catalyst particles, and the second electroless plating film is provided to cover the first electroless plating films, and a main surface, on the side of the first electroless plating films, of the second electroless plating film forms concave portions, respectively, along surfaces of the first electroless plating films (abstract, para 12-15, 22, 23, 27, 29, 31; fig 2, 4a-c).
With regard to the limitation “mesh-shaped pattern” Ono teaches the purpose of the protruding particles are to assist binding the inorganic metal oxide or metal layer to the organic hard coat layer (para 6-7), so it would have been obvious to adjust the pattern of the particles and therein the membrane pattern to optimize the binding of the metal or inorganic later to that of the organic hard coat layer.
With regards to the base material of claim 10, Ono suggests the use of a base material (30) provided on the side of the other main surface of the resin layer in another embodiment (para 31, fig 3), so it would have been obvious to one of ordinary skill in the art at the time of invention to attach a base film to the previously suggested embodiment of Ono (fig 2) as a matter of design choice suggested by the prior art.
Regarding claim 7 and 9, Ono suggests the stratum functionale layer may be an optical layer, and one of ordinary skill in the art at the time of invention would have known that by adjusting the roughness of a layer its optical properties (e.g., reflection of light) may be adjusted or optimized, so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the roughness of the stratum functionale layer to optimize its optical properties.
Regarding claims 10 and 11, Ono teaches a laminated thin film (i.e.,  wiring substrate) comprising a hard coat layer (i.e., resin layer) (10) comprising a binder and a plurality of catalyst particles (11); an adhesion layer and functional layer (i.e., electroless plating film) provided to form a pattern on the side of one main surface of the resin layer and comprising an adhesion layer (12) comprised of membranes formed at the particle exposed surface of the hard coat layer (i.e. first electroless plating films) and a stratum functionale (i.e., second electroless plating film) (20); and a base material provided on the side of the other main surface of the resin layer, wherein at least some of the plurality of catalyst particles respectively have exposure surfaces exposed from the one main surface of the resin layer, and the plurality of exposure surfaces are scattered on the one main surface of the resin layer, the first electroless plating films are provided on the one main surface of the resin layer to respectively surround the plurality of exposure surfaces of the catalyst particles, and the second electroless plating film is provided to cover the first electroless plating films, and a main surface, on the side of the first electroless plating films, of the second electroless plating film forms concave portions, respectively, along surfaces of the first electroless plating films (abstract, para 12-15, 22, 23, 27, 29, 31; fig 2, 4a-c).
With regard to the limitation “wiring pattern” Ono teaches the purpose of the protruding particles are to assist binding the inorganic metal oxide or metal layer to the organic hard coat layer (para 6-7), so it would have been obvious to adjust the pattern of the particles and therein the membrane pattern to optimize the binding of the metal or inorganic later to that of the organic hard coat layer.
With regards to the base material of claim 13, Ono suggests the use of a base material (30) provided on the side of the other main surface of the resin layer in another embodiment (para 31, fig 3), so it would have been obvious to one of ordinary skill in the art at the time of invention to attach a base film to the previously suggested embodiment of Ono (fig 2) as a matter of design choice suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783